As filed with the Securities and Exchange Commission on March 16, 2012 File No. 811-09869 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 14 FRANKLIN FLOATING RATE MASTER TRUST (Exact Name of Registrant as Specified in Charter) ONE FRANKLIN PARKWAY, SAN MATEO, CA 94403-1906 (Address of Principal Executive Offices) (Zip Code) (650) 312-2000 Registrant's Telephone Number, Including Area Code Craig S. Tyle, One Franklin Parkway San Mateo, CA 94403-1906 (Name and Address of Agent for Service of Process) Please send Copy of Communications to: Bruce G. Leto, Esq. Stradley, Ronon, Stevens & Young, LLP 2600 One Commerce Square Philadelphia, PA 19102 Franklin Templeton Investments Franklin Floating Rate Master Trust Franklin Floating Rate Master Series March 16, 2012 FORM N‑1A, Part A : The responses to Item 1 through 4 have been omitted pursuant to section 2(b) of Instruction B of the General Instructions to Form N-1A. Item 5. Management Investment Manager: Franklin Advisers, Inc. See item 10 for details. Item 6. Purchase and sale of Fund Shares Franklin Floating Rate Master Trust (Trust) is a diversified open-end management investment company, registered under the Investment Company Act of 1940, as amended (1940 Act), that has one series of shares of beneficial interest, the Franklin Floating Rate Master Series (the “Fund”). The Fund issues its shares only in private placement transactions that do not involve a public offering within the meaning of Section 4(2) of the Securities Act of 1933, as amended (1933 Act). Shares of the Fund are sold only to “accredited investors,” as defined in Regulation D under the 1933 Act. Accredited investors include common or commingled trust funds, investment companies and other institutional investors. The Fund's shares are redeemable. Purchases and redemptions are processed by written request, telephone or wire transfer on any day the Fund is open for business. There are no investment minimums for the purchase of Fund shares. Currently, the Fund has one shareholder, a feeder fund, Franklin Floating Rate Fund PLC and does not expect to have additional shareholders. Item 7. Tax Information Tax Consequences The Fund is presently classified as a disregarded entity for federal income tax purposes based on the Fund’s organizational documents and the manner in which it intends to operate. As such, the Fund is disregarded as an entity separate from its sole shareholder and is treated as a division or branch of the shareholder. If, contrary to expectations, the Fund admits one or more additional shareholders so that it has two or more shareholders, the Fund would convert to an entity taxable as a new partnership for federal income tax purposes. The Fund will not be a “regulated investment company.” As a disregarded entity, the Fund is not subject to U.S. federal income tax. Instead, its sole shareholder reports separately on its own income tax return the Fund's income, gains, losses, deductions and credits as such items are realized (including foreign tax credits or deductions for creditable or deductible foreign taxes imposed on the Fund). Cash distributions by the Fund to its sole shareholder are a nonevent for federal income tax purposes and, therefore, result in no income or gain to its sole shareholder. Similarly, the redemption by the sole shareholder of Fund shares is a nonevent for federal income tax purposes and, therefore, results in no income or gain to its sole shareholder. It is expected that a portion of the Fund’s income may be subject to withholding at a 30% or lower treaty rate when either realized or paid to the sole shareholder. In addition, the Fund, and, in turn, the sole shareholder, may realize income effectively connected with a U.S. trade or business (for example: by the Fund regularly investing in direct corporate loans with the Fund serving as one of the Lenders; by investing in REIT residual interests or other entities holding U.S. real property interests; or by investing in an entity that is classified as a partnership for U.S. federal income tax purposes and which conducts a U.S. trade or business). In such a case, the payor of such income (or the Fund) would be required to withhold U.S. tax from the amount of effectively connected taxable income at the highest rate of tax applicable to U.S. taxpayers, and the sole shareholder would be required to file U.S. tax returns. Furthermore, the sole shareholder may be subject to an additional 30% branch profits tax, unless the tax were reduced or eliminated by treaty. The sole shareholder may also be subject to state and local taxes. This discussion of “Tax Consequences” is not written to provide you with tax advice, and does not purport to deal with all of the tax consequences that may be applicable to your investment in the Fund. You are urged to consult your own tax advisors with respect to the effects of this investment in your own tax situation. For a more complete discussion of the federal income tax consequences of investing in the Fund, see Item 19 in Part B. Item 8. Financial Intermediary Compensation Not applicable Item 9. Investment Objectives, Principal Investment Strategies, Related Risks and Disclosure of Portfolio Holdings. Mutual fund shares are not deposits or obligations of, or guaranteed or endorsed by, any bank, and are not insured by the Federal Deposit Insurance Corporation, the Federal Reserve Board, or any other agency of the U.S. government. Mutual fund shares involve investment risks, including the possible loss of principal. Investment OBJECTIVE The Fund's investment goal is to provide as high a level of current income and preservation of capital as is consistent with investment primarily in senior secured Corporate Loans and Corporate Debt Securities with Floating Interest Rates. 2 PRINCIPAL INVESTMENT STRATEGIES The Fund normally invests at least 80% of its net assets, plus the amount of any borrowings for investment purposes, in corporate loans and corporate debt securities that are made to, or issued by, borrowers that are U.S. companies, foreign borrowers and U.S. subsidiaries of foreign borrowers and that have floating interest rates ( floating interest rate loans and securities) . Shareholders will be given at least 60 days’ advance notice of any change to this 80% policy. Floating interest rates vary with and are periodically adjusted to a generally recognized base interest rate such as London Interbank Offered Rate (LIBOR) or the Prime Rate . The Fund may invest in companies whose financial condition is troubled or uncertain and that may be involved in bankruptcy proceedings, reorganizations or financial restructurings . Floating interest rate loans and securities are generally credit rated less than investment grade and may be subject to restrictions on resale. The Fund may invest up to 100% of its portfolio in floating interest rate loans and securities that may be high yield, high risk, debt securities that are rated less than investment grade (i.e., less than BBB). Under normal conditions, the Fund invests at least 65% of its total assets in corporate loans and corporate debt securities that are rated B or higher by a nationally recognized statistical rating organization (NRSRO) or, if unrated, are determined to be of comparable quality by the Fund's investment manager.
